Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  “databasesystem” is two separate words and not a single word.  
Claim 9 is objected to because of the following informalities:  “APis” should be capitalized.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9, and 17, recite “intercepting, from a first component…” and “intercepting, from a second component”…” and “identifying a first set of data elements” and “identifying a second set of data elements” are not disclosed in the specification. During, examiner interview dated January 24, 2022, applicant admitted these were not found in the specification, and stated the identifying steps may be implicit, and the intercepting is not taught. Thus, these claim limitations do not appear to be supported. Applicant has not shown otherwise. 
Claims 2, 4-8, 10, 12-16, 18, and 20-24 are rejected based on dependency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, recites multiple generating limitations which were not found in the previous claims filed 3/1/2021. It does not appear to be an additional limitation as it was not added in as an amendment with an underline. It appears as though applicant has duplicated the limitation and then modified one of them to the same degree as claim 1. Thus, examiner is not giving any additional weight to the first generating limitation, as there appears to be an error, as there was previously only a single generating step and not two of them. 
Claims 10, and 12-16 are rejected based on dependency.
Regarding claims 1, 9, and 17, the terms “at least in part of” are relative terms which renders the claim indefinite. The term “ based, at least in part of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear which part of the based on, at least in part of, first set or second set is relied on. Clarification of the claims are required. 
Claims 2, 4-8, 10, 12-16, 18, and 20-24 are rejected based on dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, 14, 16-18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable under by Zhu et al. (U.S. PG PUB 2015/0128156) in view of Call et al. (U.S. PG PUB 2016/0057107).
Regarding claim 1, Zhu teaches an apparatus comprising:
one or more processors (see ¶ [0079] “The server hardware 710 may include a memory 740 and a processor 750. The processor 750 may be in communication with the memory 740.”); 
a memory (see ¶ [0079] “The server hardware 710 may include a memory 740 and a processor 750. The processor 750 may be in communication with the memory 740.”); and 
a network interface (see 148 network, see ¶[0034]), 
the apparatus including an intermediary layer configurable to cause(see Fig. 1, API analytics module in between the Network 148 and plurality of components such as API management gateway, and Backend Service), 
intercepting, from a first component of a plurality of components of the apparatus, a first application programming interface (API) call directed to a first API (see ¶ [0017] “each API call in the set of API call” discloses more than one API, see also Fig. 3, see ¶ [0023] “a mobile app 114 or a web application 116” which are the components sending the requests see ¶ [0025] “the API management gateway 110 may be a component that receives API requests 120 from the applications 114 and directs the API requests 120 to an endpoint”, that are being intercepted by way of consolidation, see ¶ [0048] “may reduce or consolidate sequentially repeated API calls in each of the sets of API calls 310 to form truncated API call data”, this means that the single API calls, i.e. first and second, are intercepted because they are consolidated to form a single request instead of multiple requests); 
intercepting, from a second component of the plurality of components, a second API call directed to the first API (see ¶ [0017] “each API call in the set of API call” discloses more than one API, see also Fig. 3, see ¶ [0023] “a mobile app 114 or a web application 116” which are the components sending the requests see ¶ [0025] “the API management gateway 110 may be a component that receives API requests 120 from the applications 114 and directs the API requests 120 to an endpoint”, that are being intercepted by way of consolidation, see ¶ [0048] “may reduce or consolidate sequentially repeated API calls in each of the sets of API calls 310 to form truncated API call data”, this means that the single API 
identifying a first set of data elements that are requested by the first API call (see ¶ [0029] “The API analytics module 102 may include an API monitor 134” and ¶ [0030] “The API monitor 134 may be any component that monitors API usage in the API ecosystem 106 and collects API call data 146. The API call data 146 may, inter alia, identify programmatic procedures, parameters passed to programmatic procedures, and an order in which the programmatic procedures were called. In some examples, the API call data 146 may identify a series of programmatic procedures in the API that were invoked at an interface over time. For example, the API call data 146 may identify API Name 1, API Name 2, and API Name 3 indicating that API Name 1 was invoked at the interface first, then API Name 2 was invoked at the interface, and finally API Name 3 was invoked at the interface.”);
identifying a second set of data elements requested by the second API call (see ¶ [0029] “The API analytics module 102 may include an API monitor 134” and ¶ [0030] “The API monitor 134 may be any component that monitors API usage in the API ecosystem 106 and collects API call data 146. The API call data 146 may, inter alia, identify programmatic procedures, parameters passed to programmatic procedures, and an order in which the programmatic procedures were called. In some examples, the API call data 146 may identify a series of programmatic procedures in the API that were invoked at an interface over time. For example, the API call data 146 may identify API Name 1, API Name 2, and API Name 3 indicating that API Name 1 was invoked at the interface first, then API Name 2 was invoked at the interface, and finally API Name 3 was invoked at the interface.”);
generating a combined server call based, at least in part, on the first set of data elements requested by the first API call and the second set of data elements requested by the second API call (see ¶ [0005] “A truncated API call data may be generated from the first API call data by consolidating duplicated API calls in each of the sets of API calls. An API usage pattern may be detected in the truncated API call data. The API usage pattern may identify a series of truncated API calls that is repeated within and/or across at least one of the sets of API calls.”, see ¶[0048] “By way of example, consider the series of API calls 330 "A , B , B , B , C," in which programmatic procedure A is called, then programmatic procedure B is repeatedly called three times, and, finally, programmatic procedure C is 
transmitting the one or more combined server call to the first API (see ¶[0048] “the pattern recognition module 136 may reduce or consolidate sequentially repeated API calls in each of the sets of API calls 310 to form truncated API call data.”),
processing one or more responses to the one or more combined server call, the first API call, and the second API call (see ¶[0042] “For example, the end-to-end API correlation module 150 may correlate the API calls originating from the same conversation between one of the applications 114 and the backend service 108. Alternatively or in addition, the end-to-end API correlation module 150 may correlate the API calls made within a transaction, and/or the API calls made within a request-response message”), 
Zhu does not expressly disclose transmitting a first response of the two or more responses to the first component, the first response including a first set of data values corresponding to the first set of data elements; and transmitting a second response of the two or more response to the second component, the second response including a second set of data values corresponding to the second set of data elements.
However, Call teaches transmitting a first response of the two or more responses to the first component, the first response including a first set of data values corresponding to the first set of data elements (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”); and transmitting a second response of the two or more response to the second component, the second response including a second set of data values corresponding to the second set of data elements (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”).

	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhu by adapting the teachings of Call to monitor for API call requests to an API received from an endpoint to make it manageable and cost effective (see ¶[0008] and ¶ [0009] of Call).

Regarding claim 2, Zhu teaches the combined server call representing required data for two or more API calls including the first API call and the second API call (see ¶ [0007] “The instructions may be executable to generate a first truncated API call data from the API call data, where duplicated API calls in each of the sets of API calls are consolidated in the first truncated API call data.”).

Regarding claim 4, Zhu teaches the intermediary layer further configurable to cause caching received API server call data, and wherein the generation of the combined server call is further based in part on the cached server call data (see ¶ [0042] “As described above, the API monitor 134 may collect the API usage information from the ecosystem 106. The API monitor 134 may extract the API call data 146 from the API usage information if necessary and store the API call data 146 in the memory 104. In some examples, the API monitor 134 may include an end-to-end API correlation module 150 that correlates API calls to each other. For example, the end-to-end API correlation module 150 may correlate the API calls originating from the same conversation between one of the applications 114 and the backend service 108”).


Zhu does not expressly disclose the intermediary layer is to generate a second set of response without generation of a combined sever call based in part on the second set of the two or more API calls (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhu by adapting the teachings of Call to monitor for API call requests to an API received from an endpoint to make it manageable and cost effective (see ¶[0008] and ¶ [0009] of Call).

Regarding claim 7, Zhu teaches wherein the first API being external to the apparatus (see ¶ [0027] “The external service 112 may expose and/or implement an API such as an external API 132”).

Regarding claim 8, Zhu teaches wherein the apparatus includes a client in a database system (see ¶ [0086] “The processing capability of the system 100 may be distributed among multiple entities, such as among multiple processors and memories, optionally including multiple distributed processing 
Regarding claim 9, is an independent method claim, corresponding to claim 1, apparatus, thus, it is rejected for the same reasons as claim 1.
Regarding claim 10, is a method claim, corresponding to claim 2, apparatus, thus, it is rejected for the same reasons as claim 2.
Regarding claim 12, is a method claim, corresponding to claim 4, apparatus, thus, it is rejected for the same reasons as claim 4.
Regarding claim 14, is a method claim, corresponding to claim 6, apparatus, thus, it is rejected for the same reasons as claim 6.
Regarding claim 16, is a method claim, corresponding to claim 4, apparatus, thus, it is rejected for the same reasons as claim 7.
Regarding claim 17, is a medium claim corresponding with method claim 9 above, and are rejected for the same reasons. In addition, Zhu teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations (see ¶ [0007]).
Regarding claims 18 and 20, are medium claims corresponding with apparatus claims 10 and 12 above, and are rejected for the same reasons.
Regarding claims 24, are medium claims corresponding with method claim 16 above, and are rejected for the same reasons.


Claims 5, 13, 15, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable under by Zhu et al. (U.S. PG PUB 2015/0128156) in view of Call et al. (U.S. PG PUB 2016/0057107), as applied in claims 1, 9, and 17 above, further in view of Goldstein et al. (U.S. Patent 7174363).
Regarding claim 5, Zhu and Call do not expressly disclose, however, Goldstein teaches wherein, upon a determination that the cached server call data includes a portion of requested data, the generation of the combined server call includes requesting all cached server data to refresh cache values (see col. 14, lines 44-50, “Cache controller 233 is called with an update and refreshes the cache that it manages for information service 29”).
Hence, it would have been obvious to one ordinary skill of the art before the effective filing date of the invention to modify the teachings of Zhu by adapting the teachings of Goldstein for optimization of API calls.

Regarding claim 13, is a method claim, corresponding to claim 5, apparatus, thus, it is rejected for the same reasons as claim 5.

Regarding claim 15, Zhu teaches the combined server call as seen above, but do not expressly disclose further comprising: updating the cached server call data.
However, Goldstein teaches further comprising: updating the cached server data based on the combined server call (see col. 14, lines 44-50, “Posting service 25 applies updates to databases and triggers cache controller 233 calls that are needed locally. Publication events over the inter-prise bus that inform interested parties that data has changed are performed by posting service 25. Cache controller 233 is called with an update and refreshes the cache that it manages for information service 29”).
Hence, it would have been obvious to one ordinary skill of the art before the effective filing date of the invention to modify the teachings of Zhu and Call by adapting the teachings of Goldstein for optimization of API calls.

Regarding claims 21 and 22, are medium claims corresponding with apparatus claims 13 and 14 above, and are rejected for the same reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-18, and 20-24 have been considered but are not persuasive. Applicants argue Zhu does not disclose consolidating API request from different components of a client device. Examiner disagrees. The claims do not state the API requests are from different components of a client device, they state “generating a combined server call, based on at least a part of a first set of data elements….” This is different than what applicants argue. In addition, examiner has already pointed out the different components of the client device in Fig. 7, Client Device, with various applications and apps. See rejections above.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194